Section 502 of the Act of June 4, 1937, P. L. 1552, in permitting the Department of Labor and Industry to assess a charge upon "all employers" of the Commonwealth to pay for the cost of administering the Workmen's Compensation system and the Rehabilitation Act of July 18, 1919, P. L. 1045, offends the Constitution of this State in several particulars. Section 9 of Article I, prohibits the State from taking money from one individual and giving it to another, or using it for another's benefit, and from arbitrarily interfering with, taking or *Page 498 
confiscating private property. There must be some reasonable relation between the proposed act and the public good. Moreover, where classification is set up, as here, it must be reasonable and it must be necessary. All these requirements are violated.
It must be remembered that the Workmen's Compensation system is an elective system. Yet here employers who do not accept the Act's provisions or receive benefits from it, are brought within its operation, and made chargeable with a share of the cost of administering both the Workmen's Compensation and the Rehabilitation systems. Even assuming the assessments are to be made only upon such employers who accept the provisions of the Act, the constitutional guarantees of equal protection and the requirement of reasonable classification have been violated, since such employers receive no advantage from the Rehabilitation Act which does not accrue to all employers. All of the people of the State benefit in the Rehabilitation Act, and the cost of its administration as well as that of the Compensation system should not be imposed exclusively on employers who elect to come within the latter system.
In any event, if the assessments are upon employers regardless of their participation in the system, the section in reality provides for a tax (Yosemite Lumber Co. et al. v.Industrial Accident Commission et al., 187 Cal. 774, 782-783;The People v. Yosemite Lumber Co., 191 Cal. 267, 275-276), but it would be a tax levied in varying amounts at the discretion of the department. The legislature cannot delegate its power to tax to such a commission: Wilson et ux. v. Phila. School Dist.et al., 328 Pa. 225; Van Cleve v. Passaic Valley SewerageComrs., 71 N.J.L. 574; People of Porto Rico v. Havemeyer,60 F.2d 10. Even if payment is to be made only by those who accept the act it would not be uniform, as the tax would be imposed on some members of a group without a corresponding imposition on other members of the same group. See Ayars' Appeal, 122 Pa. 266, *Page 499 
281; Limestone Co. v. Fagley, 187 Pa. 193 at 197. Such a discrimination is not proper classification. See Schoyer et al.v. Comet Oil  Ref. Co., 284 Pa. 189; State v. Lindsay,94 N.J.L. 357, 360; The People v. Yosemite Lumber Co., 191 Cal. 267,275-277.
We held in Shortz et al. v. Farrell, 327 Pa. 81, that the proceedings in Workmen's Compensation cases are essentially of a judicial character. Being such, the cost of administration should be assessed as in judicial proceedings, wherein the administrative expenses are borne by the State or the county or both, and the costs of trial are usually assessed against the litigants by the tribunal itself.
Section 321 of the Act of 1937, which seeks to compel employers or their insurance carriers to make a payment to the Commonwealth in the amount of $1,500 for the death of any employee leaving no dependents, if such employee's death would have been compensable had he been survived by dependents, is also unconstitutional. This sum of money is now directed by the legislature to be paid to the Commonwealth for various specified purposes. It might just as well, if such an imposition is legal, have diverted this money to any purpose it pleased. This section likewise actually provides for taxation, in violation of our equal protection and reasonable classification provisions (Article IX, section 1). It is a flat levy of a sum of money on one group of employers in the Commonwealth, from which all other employers are excluded. Considered as a tax it comes clearly under the condemnation of the Constitution for the reasons above set forth.
These two sections scarcely need any discussion. We hold both to be unconstitutional. This supplementary opinion is filed in connection with the petition for reargument and, as it answers the questions there raised, the reargument is refused. *Page 500